Exhibit 10-BBy



FIRST AMENDMENT TO
WAIVER AGREEMENT


THIS FIRST AMENDMENT TO WAIVER AGREEMENT dated as of July 29, 2013 (the
“Agreement”) is entered into among Tech Data Corporation, a Florida corporation
(the “Borrower”), the Lenders party hereto, the Guarantors party hereto and Bank
of America, N.A., as Administrative Agent. All capitalized terms used herein and
not otherwise defined herein shall have the meanings given to such terms in the
Credit Agreement (as defined below).


RECITALS


WHEREAS, the Borrower, the Lenders and Bank of America, N.A., as Administrative
Agent, Swing Line Lender and an L/C Issuer entered into that certain Credit
Agreement dated as of September 27, 2011 (as amended or modified from time to
time, the “Credit Agreement”);


WHEREAS, the Borrower, the Required Lenders and Bank of America, N.A., as
Administrative Agent entered into that certain Waiver Agreement dated as of
April 30, 2013 (the “Waiver Agreement”); and


WHEREAS, the Borrower has requested, and the Required Lenders have agreed, to
certain amendments to the Waiver Agreement, as more specifically set forth
herein;


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


1.    Amendment. The Waiver Agreement is hereby amended as follows:


(a)    In the fifth Recital to the Waiver Agreement, clause (i), which includes
the definition of “Affected Quarterly Financial Statements”, is hereby amended
to refer to “its financial statements for the fiscal quarters ending April 30,
2013 and July 31, 2013”.


(b)    In Section 1(a) of the Waiver Agreement, each reference to “July 31,
2013” is hereby replaced with a reference to “October 31, 2013”.


(c)    The proviso at the end of Section 1(b) of the Waiver Agreement is hereby
amended and restated in its entirety to read as follows:


“provided that it is understood and agreed that failure of the Borrower to
deliver restated Prior Financial Statements on or before October 31, 2013 (which
may be provided as part of the Borrower’s Annual Report on Form 10-K for fiscal
year ended January 31, 2013) showing results for consolidated net income that
are substantially consistent (within $20,000,000) with the estimates of
consolidated net income reductions included in Part IV of the  SEC Filing, shall
constitute an immediate Event of Default, except as may be further amended upon
mutual agreement between the Borrower and the Required Lenders; and”


(d)    Section 1(c) of the Waiver Agreement is hereby amended and restated in
its entirety to read as follows:


“(c)    waive any Default that may occur pursuant to Section 9.01(e) of the
Credit Agreement as a result of violations of any agreement or instrument
governing Indebtedness or a Guarantee of the Borrower due to (i) the Specified
Matters or (ii) the failure to file with the SEC or to transmit to holders
thereunder the 2013 Financial Statements or the Affected Quarterly Financial
Statements as and when required by the terms thereof (A) in the case of the any
agreement or instrument governing Indebtedness of the Borrower (other than
Material Debt Agreements (as defined below)), until the earlier of (x) September
30, 2013 and (y) the date of acceleration of such Indebtedness or enforcement of
a lien securing such Indebtedness, and (B) in the case of Material Debt
Agreements, until the earlier of (x) August 15, 2013 and (y) the date of
acceleration of such Indebtedness or enforcement of a lien securing such
Indebtedness.”


(e)    In the last paragraph of Section 1 of the Waiver Agreement, clause (i) is
amended and restated in its entirety to read as follows:


“(i) the Fourth Amended and Restated Participation Agreement, dated as of June
27, 2013, among the Borrower, as lessee, SunTrust Bank, as lessor, SunTrust
Equity Funding, LLC, as agent, and the Lenders party thereto from time to time,”


(f)    In the last paragraph of Section 1 of the Waiver Agreement, clause (iii)
is amended and restated in its entirety to read as follows:


“(iii) the Fourth Amended and Restated Lease Agreement, dated as of June 27,
2013, between SunTrust Bank, as lessor and the Borrower, as lessee.”


2.    Condition Precedent. This Agreement shall be effective upon receipt by the
Administrative Agent of counterparts of this Agreement duly executed by the
Borrower, the Guarantors, the Required Lenders and the Administrative Agent.


3.    Miscellaneous.


(a)    The Credit Agreement, and the obligations of the Loan Parties thereunder
and under the other Loan Documents, are hereby ratified and confirmed and shall
remain in full force and effect according to their terms.


(b)    Each Guarantor (i) acknowledges and consents to all of the terms and
conditions of this Agreement, (ii) affirms all of its obligations under the Loan
Documents and (iii) agrees that this Agreement and all documents executed in
connection herewith do not operate to reduce or discharge its obligations under
the Facility Guaranty or the Loan Documents.


(c)    Except as expressly provided herein, the amendments set forth herein do
not modify or affect the Loan Parties’ obligations to comply fully with (i) the
terms of Sections 5.02, 7.01, 7.02, 7.03, 7.08, 7.09 or 7.13 of the Credit
Agreement for any future periods or any other duty, term, condition or covenant
contained in the Credit Agreement or any other Loan Document, including, but not
limited, to satisfaction of Section 8.13 for the fiscal year ending January 31,
2013 or (ii) the terms of Section 8.13 for any period covered by the Prior
Financial Statements. The above amendments are limited solely to the waivers
provided in the Waiver Agreement and nothing contained in this Agreement shall
be deemed to constitute a waiver of any other rights or remedies the
Administrative Agent or any Lender may have under the Credit Agreement or any
other Loan Document or under applicable law.


(d)    After giving effect to this Agreement, the Borrower represents and
warrants to the Lenders that (i) except with respect to the Specified Matters,
the representations and warranties of the Borrower set forth in Article VI of
the Credit Agreement and in each other Loan Document are true and correct in all
material respects as of the date hereof with the same effect as if made on and
as of the date hereof, except to the extent such representations and warranties
expressly relate solely to an earlier date, in which case they were true and
correct as of such earlier date and (ii) except with respect to the Specified
Matters, no event has occurred and is continuing which constitutes a Default or
an Event of Default.


(e)    This Agreement may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument. Delivery of an executed
counterpart of this Agreement by telecopy shall be effective as an original and
shall constitute a representation that an executed original shall be delivered.


(f)    The headings of this Agreement are for purposes of reference only and
shall not limit or otherwise affect the meaning thereof.


(g)    THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF FLORIDA.


[remainder of page intentionally left blank]




    
Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.




BORROWER:            TECH DATA CORPORATION,
a Florida corporation


By: /s/ CHARLES V. DANNEWITZ         
Name: Charles V. Dannewitz
Title: Senior Vice President and Treasurer


GUARANTORS:        TECH DATA PRODUCT MANAGEMENT, INC.,
a Florida corporation
                


By: /s/ CHARLES V. DANNEWITZ         
Name: Charles V. Dannewitz
Title: Senior Vice President and Treasurer


TECH DATA FINANCE PARTNER, INC.,
a Florida corporation
                
By: /s/ CHARLES V. DANNEWITZ         
Name: Charles V. Dannewitz
Title: Senior Vice President and Treasurer






ADMINISTRATIVE
AGENT:            BANK OF AMERICA, N.A.,
as Administrative Agent


By: /s/ PATRICK MARTIN         
Name: Patrick Martin     
Title: Director




LENDERS:            BANK OF AMERICA, N.A.,
as a Lender


By: /s/ PATRICK MARTIN         
Name: Patrick Martin
Title: Director


SunTrust Bank__________________,
as a Lender


By: /s/ SHAWN WILSON     
Name: Shawn Wilson
Title: Director


U.S. Bank National Association,
as a Lender


By: /s/ KENNETH R. FIELER     
Name: Kenneth R. Fieler
Title: Vice President




CITIBANK, N.A_____,
as a Lender


By: /s/ JAMES CAHOW     
Name: James Cahow
Title: Vice President






Branch Banking and Trust Company_____,
as a Lender


By: /s/ KELLY ATTAYEK     
Name: Kelly Attayek
Title: Banking Officer




UniCredit Bank AG, New York Branch_____,
as a Lender


By: /s/ DOUGLAS RIAHI     
Name: Douglas Riahi
Title: Managing Director


By: /s/ PRANAV SURENDRANATH     
Name: Pranav Surendranath
Title: Vice President




The Bank of Nova Scotia,
as a Lender


By: /s/ CHRISTOPHER USAS     
Name: Christopher Usas
Title: Director




THE ROYAL BANK OF SCOTLAND PLC,
as a Lender


By: /s/ MATHEW PENNACHIO     
Name: Matthew Pennachio
Title: Director






Skandinaviska Enskilda Banken AB (publ),
as a Lender


By: /s/ DUNCAN NASH     
Name: Duncan Nash
Title:


By: /s/ PENNY NEVILLE-PARK     
Name: Penny Neville-Park
Title:




JPMorgan Chase Bank, N.A.,
as a Lender


By: /s/ ANTJE B. FOCKE     
Name: Antje B. Focke
Title: Senior Underwriter



1

